Reynolds, J.
Upon reargument (23 A D 2d 706) we withheld determination pending further proceedings consistent with the Court of Appeals’ decision in People v. Huntley (15 N Y 2d 72) and the County Court of Rensselaer County has now determined that the confession introduced at the trial was involuntary based upon the opinion evidence of the doctors originally called by the defense at the trial proper. Accordingly, the judgment of conviction must be reversed and a new trial ordered. Judgment of conviction reversed, on the law and the facts, and a new trial ordered.
Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.